Citation Nr: 0840157	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  He served on active duty for training (ACDUTRA) from 
June 10, 1978 to June 24, 1978 with unspecified periods of 
service in the Army National Guard until discharge in January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and May 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
denied service connection for bilateral hearing loss and 
tinnitus.  

The Board notes that in the latter decision the RO treated 
the appellant's November 2004 signed statement as a claim to 
reopen and found that new and material evidence had been 
received to reopen the claims for service connection for 
bilateral hearing loss and for tinnitus, but denied each 
claim on the merits.  However, the Board notes that the 
November 2004 rating decision was never final before the RO 
adjudicated these service connection claims for the second 
time.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  
Therefore, the Board will decide these service connection 
claims on the merits without requiring that the veteran 
submit new and material evidence pursuant to 38 C.F.R. 
§ 3.156 (2008).  

On his substantive appeal, the veteran indicated that he 
desired a Board Hearing be held at the RO.  An August 2007 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in October 2007.  The veteran 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the veteran has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008). 





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Although the veteran may well have experienced in-service 
noise exposure or acoustic trauma during a period of active 
duty for training (ACDUTRA), as alleged, the record reflects 
no evidence of bilateral hearing loss for nearly 35 years 
after active duty, and there is no competent evidence of a 
medical nexus between the veteran's current claimed bilateral 
hearing loss and any alleged in-service noise exposure or 
ACDUTRA acoustic trauma.

3.  Competent medical evidence of record does not reflect any 
complaint of tinnitus for nearly 35 years after active duty, 
nor does it demonstrate that tinnitus was manifested during 
active service, within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service or during a period of active 
duty for training.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service or during a period of active duty for 
training, nor may service incurrence of an organic disease of 
the nervous system (sensorineural hearing loss) be so 
presumed.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service or 
during a period of active duty for training.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in two letters from 
the RO dated in September 2004.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and the RO issued a statement of the case (SOC) in 
March 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  As this decision was 
issued at the time that the RO issued its SOC in this 
adjudication, the veteran was never notified regarding the 
assignment of disability ratings or effective dates.  The 
Board finds that such omission is harmless.  Because the 
Board's decision herein denies the claims for service 
connection for hearing loss and for tinnitus, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The Board also notes that the veteran has not been afforded a 
VA examination in connection with his hearing loss and 
tinnitus claims and that his service representative has 
requested a remand for the purpose of scheduling a VA 
examination.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
As explained in more detail below, the claim for service 
connection is being denied because no hearing loss or 
tinnitus was shown in service or during a period of active 
duty for training or for many years thereafter, and there is 
no competent evidence suggesting a medical relationship 
between the claimed disabilities to service.  As the current 
record does not reflect even a prima facie claim for service 
connection, there is no requirement for VA to arrange for a 
medical opinion in connection with these claims.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.


Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2008).  Active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c) (2008).  INACDUTRA includes duty other than full- 
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d) (2008).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service  
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).


Factual Background and Analysis

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure while serving as a 
gunner while with the Army National Guard in West Virginia 
subsequent to his active service.  The veteran's DD Form 214 
(Report of Discharge From Service) noted that his military 
occupational specialty was mechanical maintenance apprentice, 
though service personnel records indicate that while in 
Vietnam between December 1968 and November 1969 he served as 
a light vehicle driver.  His discharge form from the National 
Guard noted that his primary military occupational specialty 
while with the National Guard was as a gunner.  

Audiometry testing during the veteran's enlistment physical 
examination dated in March 1968 yielded the following pure 
tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

5
LEFT
       
10
10
10

5

Service treatment records during active service were negative 
for any complaints of, or treatment for, hearing loss or 
tinnitus.  The veteran underwent a separation physical 
examination in December 1969 in which it was noted that he 
had normal ears and results of 15/15 for whispered voice 
testing.  No comments were made concerning tinnitus.

Service treatment records for the veteran's period of service 
in the Army National Guard showed that the veteran was seen 
in September 1976 for a periodic examination.  He noted on 
the report of medical history that he never had hearing loss 
or ear troubles up to that point in time.  There are no 
service treatment records showing complaints of, or treatment 
for, hearing loss or tinnitus during a period of ACDUTRA.  No 
discharge examination from the National Guard was found in 
the claims file.

Private treatment records dated from January 1991 to August 
1997, and from February 2001 to March 2003, showed no 
complaints of, or treatment for, hearing loss and tinnitus.

VA medical records dated from January 2000 to April 2005 
showed no complaints of, or treatment for, hearing loss and 
tinnitus with two exceptions.  

August 2004 VA medical records revealed a physician's 
impression of hearing loss while a case history review 
revealed constant tinnitus in both ears, vertigo, and 
otalgia.  Pure tone testing during an audiological evaluation 
showed a severe progressing to profound sensorineural hearing 
loss in the left ear and a severe rising to moderate severe 
sensorineural hearing loss progressing to profound in the 
right ear.  No numerical audiogram findings were included on 
the VA medical record.  It also was noted that speech 
reception thresholds were in agreement with pure tone 
findings and that speech discrimination scores were fair in 
the left ear and good in the right ear.  No numerical results 
were included on the VA medical record.

A September 2004 VA medical record also showed that the 
veteran was fitted for new hearing aids for both ears.

In a signed statement dated in April 2005, the veteran 
conceded that he was not treated for hearing loss while with 
the National Guard, but contended that his proximity to guns 
while in the Guard caused his hearing loss.

Based upon the evidence of record, the Board finds that the 
veteran's current hearing loss and tinnitus were not incurred 
as a result of an established event, injury, or disease 
during active service or during a period of active duty for 
training.  In this matter, the Board notes that according to 
the evidence of record, the veteran's first recorded 
complaints of hearing loss and tinnitus were in 2004-nearly 
35 years after he left active duty and 25 years after 
discharge from the National Guard.  Ongoing treatment over 
many years for a chronic hearing loss or for tinnitus is not 
shown.  The passage of many years between discharge from 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this 
case, the Board finds that the passage of nearly 35 years 
between active duty and the veteran's complaints of hearing 
loss and tinnitus weighs against the veteran's claims.  
Moreover, as the veteran conceded, there is no medical 
evidence that he was treated for hearing loss during a period 
of active duty for training.  Unfortunately, there is no 
medical evidence dated prior to August 2004 that indicates 
that he had a hearing disorder or tinnitus.  Further, the 
Board notes that there is no competent and persuasive 
evidence of a nexus between the veteran's current bilateral 
hearing loss and service or between his current tinnitus and 
service.  

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

The Board also has carefully considered the veteran's own 
statements regarding his symptoms.  Lay persons can attest to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus his 
statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports these claims or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
these claims in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.






ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


